                          Case 1:20-cr-00412-AT Document 89 Filed 03/02/21 Page 1 of 1
                                    DAVIDO FF HUTC H ER & CITRON L LP


  1511      Hon. Analisa Torres
            United States District Judge
            February 26, 2021
            Page 1
  FlRM OFFIC ES
                                                    ATTORNEYS AT LAW
                                                    605 TH IRD AVEN U E
                                              NEW YORK , NEW YORK I O I 58

                                                    TEL: ( 2 I 2 ) 557-7200
                                                    FAX : ( 2 I 2 ) 286- I 8 84
                                                                                                                   Fl RM OFFICES

  WHITE PLAINS                                         WWW. DHCLEGAL .COM                                                 A LBA NY
  ATTORNEYS AT LAW                                                                                            ATTORN EYS AT LAW
   I 2 0 BLOOMINGDA LE ROAD                                                                                    I 5 0 STATE STREET
  WHITE PLAINS , NY I 0 6 0 5                                                                                A LBANY, NY I 2207
  (9 14) 38 1-7 4 =                                                                                            (5 18 ) 465-8230

  WEST PA LM BEACH                                                                                            WASHINGTON , D .C .
  ATTORNEYS AT LAW                                                                                            ATTORNEYS AT LAW
   I I 0 7 NORTH OLIVE AVENUE                                                                  2 0 I MASSACHUSETTS AVENUE N. E.
  WEST PA LM BEACH , FlL 3340 I                                                                        WASH INGTON, D .C . 2o=2
  (5 6 I l 5 6 7 -8 4 8 8                                                                                      (202) 347- 1 I I 7



WRITER'S DIRECT: (646) 428-3238
                                                                      March 1, 2021
E-MAIL: rjc@dhclegal.com



            BY ECF

            Hon. Analisa Torres
            United States District Judge
            Southern District of New York
            500 Pearle Street
            New York, New York 10007

                      Re: United States v. Stephen Bannon, 20 Cr. 412 (AT)

            Dear Judge Torres,

                    We are in receipt of the Court’s scheduling order (Docket entry 87), for Stephen Bannon’s
            motion to dismiss the Indictment as it pertains to him. We will of course adhere to that schedule
            with respect to the Motion to Dismiss.

                   My letter of February 18, 2021 made an additional request for the exoneration of Mr.
            Bannon’s bail and bail conditions. The Government has consented to that request while it was
            opposing the request to dismiss the Indictment.

                     I would respectfully ask the Court to act on the bail exoneration request. Mr. Bannon and
            his bail co-signors should not have to wait for the resolution of the motion to dismiss to have the
            lien lifted and the co-signors freed of their obligations. This Court should also direct the return of
            Mr. Bannon’s property, such as passports and electronic devices that the United States Attorney
            isn’t holding for evidentiary purposes.

                                                                      Respectfully submitted


                                                                      /s/ Robert J. Costello
                                                                      Counsel for Stephen Bannon

            RJC
            cc: AUSA Nicolas Roos
